Citation Nr: 0105784	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an automobile or adaptive equipment.  

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.

3.  Entitlement to special monthly compensation based on the 
loss of use of the veteran's right hand.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from May 1945 to 
November 1946 and from April 1951 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
regional office (RO), which denied entitlement to automobile 
and adaptive equipment, special monthly compensation based on 
the loss of use of the veteran's right hand, and entitlement 
to specially adapted housing or special home adaptation 
grant.  

Unfortunately, the veteran has raised claims not yet 
adjudicated by the RO that must be adjudicated before 
appellate review of the claims before the Board may proceed.  
The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD) and for a 
cerebrovascular accident (CVA).  He claims that residuals 
from these disorders warrant award of the benefits sought on 
appeal.

The RO has initiated development on the veteran's claim for 
PTSD.  It does not appear to have undertaken any development 
with respect to his claim of entitlement to service 
connection for the CVA.  Because the veteran claims that his 
qualification for the benefits he seeks in this appeal is 
attributable to conditions that the RO has not yet had an 
opportunity to consider, appellate review at this time would 
be premature.  Accordingly, appellate review of the claims 
now on appeal will be deferred until the RO has had the 
opportunity to adjudicate these underlying claims, and the 
veteran has had the opportunity to disagree and perfect an 
appeal, if he is unsatisfied with the results.

While this case is on remand, the RO should assure that all 
development and notification required by the Veterans Claims 
Assistance Act of 2000 are undertaken.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98(2000) (to be codified at 38 U.S.C. 
§ 5103A)).

Furthermore, the veteran has put VA on notice of potentially 
relevant treatment records from Bharti Shah, M.D., at Central 
Alabama Veterans Health Care System in Tuskegee, Alabama.  At 
the same time, the veteran submitted a psychiatric outpatient 
treatment note signed by Ashok S. Shah, M.D., also of the 
Central Alabama Veterans Health Care System.  These records 
are VA treatment records, and they should be associated with 
the claims file.

If the veteran has had continuing VA treatment for loss of 
use of his right hand or any disability that could affect his 
claims in issue, his up-to-date VA treatment  and examination 
records should be obtained.

Accordingly, this case is remanded to the RO for the 
following action:

1.  Undertake all notice and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§5103A).  In particular, all records of 
VA treatment or examination of the 
veteran for any condition in issue, from 
January 1999 to the present, should be 
associated with the claims file.

2.  After undertaking all indicated 
notice and development of the veteran's 
claims of entitlement to service 
connection for PTSD and CVA, adjudicate 
those claims and readjudicate the claims 
pending on appeal.  Notify the veteran of 
the adjudication and of his appeal 
rights.  With respect to the claims of 
service connection for PTSD and CVA, if 
the determination is adverse to the 
veteran, notify him that he must, in 
order to secure Board review of these 
claims, file a timely and adequate notice 
of disagreement and, after a statement of 
the case is provided, a timely and 
adequate substantive appeal.  The Board 
intimates no opinion as to the outcome of 
either of these claims.

With respect to the claims already on 
appeal, issue a supplemental statement of 
the case if the determination remains 
adverse to the veteran, and allow an 
appropriate period for response.

If the determination with respect to any 
issue is adverse to the veteran, return 
of the claims file to the Board should 
not be made until the veteran has had the 
opportunity to perfect an appeal of any 
underlying service connection issue 
claimed by the veteran to warrant the 
special benefits of automobile 
adaptation, housing adaptation, or 
special monthly compensation.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




